 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER OLIN JONES,                                 No. 2:15-cv-0680 TLN DB P
12                        Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se and in forma pauperis with an action

18   under 42 U.S.C. § 1983. He contends defendants were deliberately indifferent to his medical

19   needs in violation of the Eighth Amendment. In March 2018, defendants filed a Motion to

20   Enforce Settlement. (ECF No. 65.) At that time, plaintiff was represented by counsel. However,

21   shortly after defendants filed their motion, plaintiff terminated his counsel and substituted himself

22   in pro per. (ECF No. 66.) He then filed an opposition to the motion in which he stated he had not

23   agreed to the settlement terms. (ECF No. 72.)

24          In an order filed June 26, 2018, the court found an evidentiary hearing necessary to

25   resolve factual disputes regarding whether the parties had, in fact, settled. (ECF No. 74.) On July

26   2, plaintiff filed a notice that he wished to settle on the terms previously set out as long as he did

27   not owe either the courts or his prior counsel any money. (ECF No. 75.) On July 13, defendants

28   ////
                                                         1
 1   filed a request for a status conference regarding settlement. The court then set a status conference

 2   for August 31, 2018. (ECF No. 77.)

 3            Around the time the court issued a writ of habeas corpus ad testificandum for plaintiff’s

 4   appearance at the status conference, plaintiff was released from custody. (See ECF No. 80.)

 5   Because the court did not then have a forwarding address for plaintiff, the status conference date

 6   was vacated and plaintiff was ordered to provide a change of address if he wished to proceed with

 7   this action. (Id.) On August 30, plaintiff filed a change of address. Accordingly, the court will

 8   re-set the status conference to discuss whether an evidentiary hearing is necessary to determine if

 9   the parties have settled this matter.

10            For the foregoing reasons, IT IS HEREBY ORDERED that the status conference

11   described in the court’s August 1, 2018 order is re-scheduled for November 9, 2018 at 10:00 a.m.

12   in courtroom #27 before the undersigned.

13   Dated: October 11, 2018
14

15

16

17

18
     DLB:9
19   DB/prisoner-civil rights/jone0680.sts(2)


20
21

22

23

24

25

26
27

28
                                                        2
